Since I am disagree with the majority opinion's liberal rendition of the facts, and its disregard of our limited scope of review in these matters as an appellate court, I respectfully dissent. I find it necessary to restate the facts as they appear in the record.
Defendant-appellant, Leroy R. Heaven, appeals from his convictions in the Cuyahoga County Court of Common Pleas for drug abuse, R.C. 2925.11, and for possessing criminal tools, R.C. 2923.24.
Appellant was tried jointly with his wife, co-defendant Robin Sims, with whom he had been arrested. A co-defendant, Sims, was discharged, however, after the trial court granted her motion for acquittal pursuant to Crim.R. 29.
                                    I The Facts, Generally
Evidence adduced at trial revealed that appellant is a Jamaican citizen who resides in Sunrise, Florida. In late September 1986, appellant traveled to Cleveland, Ohio, where his wife resides, and checked into Room 312 at the Lake Erie Motel on September 21, 1987.
Sergeant Charles Lane of the Cleveland Police Narcotics Unit testified that on September 22, 1987, he had received information leading him to suspect that two Jamaicans staying on the third floor of the Lake Erie Motel were in possession of a large amount of cocaine, and that one of them, named Alan, was a suspect in a Florida homicide. Police officers sent to the motel obtained a master key from the desk clerk, and learned that the two suspects were in Room 312 and Room 316. Room 316 was secured first by the police, and a gun was found therein. The police then focused on Room 312.
Sergeant Lane testified that he knocked on the door of Room 312 and announced that he was a police officer. Robin Sims, the defendant's wife and a co-defendant at trial, opened the door and walked into the hall to talk to the police. The door closed behind her, and noises were heard from inside the *Page 837 
room which sounded to the police like someone running a short distance, followed by the slam of a toilet seat against the tank. Using the master key, the police opened the door and entered the room, finding appellant, Heaven, coming out of the bathroom.
The police informed appellant that they suspected he was in possession of cocaine. Appellant denied this, and stated that he had nothing to hide. According to Sgt. Lane, appellant was then asked if the police could look around in the room, and appellant replied, "I have nothing to hide. Go ahead and search. You arenot going to find anything." (Emphasis added.) Appellant refused, however, to sign a written consent form offered by the police. Police observed two large plastic bags in the bathroom, one in the toilet bowl and one on the floor next to the toilet. The plastic bags were collected, and a small amount of white powder was confiscated from the rim of the toilet. While the majority opinion might lead one to believe that cocaine was found in the plastic bags which were confiscated, in fairness to the appellant I feel it necessary to note that there is no evidence in the record to support this statement. Rather, theonly cocaine found was taken from the rim of the toilet seat,
which powder was scraped into police envelopes and then placed in police evidence bags. This powder was later scientifically identified as cocaine. Police also seized a digital pager from Robin Sim's purse, a weight conversion table written on a piece of paper and nearly a thousand dollars in bundles of $100 from appellant's wallet, and an Ohaus triple-beam scale from under a couch in the room. Appellant and Robin Sims were indicted, and their joint trial began April 19, 1988. Co-defendant Robin Sims was acquitted after presentation of the state's case; appellant was found guilty on both counts, and sentenced to one year of incarceration plus costs on each, to run concurrently.
                                   II Consent Search
In his first assignment of error, appellant contends:
"The trial court erred by overruling the defense motion to suppress physical evidence."
In contrast to Sgt. Lane's testimony, noted above, appellant and Robin Sims testified that the police never asked for consent, and that none was ever given. Appellant also asserted that he was coerced and intimidated by the police. *Page 838 
The majority opinion seems to assert that probable cause is lacking in the instant case. Probable cause is, however, not at all relevant to the validity of a consent search. The majority opinion intimates that the trial court found that there was insufficient probable cause to obtain a warrant. While I first point out that a trial court's personal comments from the bench do not constitute a "determination," I further note that the warrant requirement is also completely irrelevant to the propriety of a search based on consent. I find it necessary to set forth the relevant law applicable to the instant case.
Under the Fourth and Fourteenth Amendments to the United States Constitution, a search conducted without a warrant issued upon probable cause is "per se unreasonable * * * subject only to a few specifically established and well-delineated exceptions." Katz v. United States (1967), 389 U.S. 347, at 357,88 S.Ct. 507, at 514, 19 L.Ed.2d 576, at 585; Schneckloth v.Bustamonte (1973), 412 U.S. 218, 93 S.Ct. 2041, 36 L.Ed.2d 854;State v. Posey (1988), 40 Ohio St.3d 420, at 427, 534 N.E.2d 61, at 66. One of the specifically established exceptions to the warrant and probable cause requirements is a search conducted pursuant to consent. Schneckloth, supra; State v. Childress
(1983), 4 Ohio St.3d 217, 4 OBR 534, 448 N.E.2d 155.
When the state purports to rely on the consent exception, it must prove to the trial court by clear and positive evidence that the consent was freely and voluntarily given. Bumper v.North Carolina (1968), 391 U.S. 543, 88 S.Ct. 1788,20 L.Ed.2d 797; Posey, supra; State v. Danby (1983), 11 Ohio App.3d 38, 11 OBR 71, 463 N.E.2d 47. Whether consent is voluntary is a question of fact to be determined from the totality of the circumstances. Schneckloth, supra; Posey, supra. Since one would never be able to glean this court's scope and standard of review from the majority opinion, I note that it is not unlimited.This court should not reverse a trial court's decision regardingthe validity of consent if the finding is supported bysubstantial evidence. State v. Winger (1974), 40 Ohio App.2d 236, at 238, 69 O.O.2d 217, at 218, 318 N.E.2d 866, at 868. As stated by this court in State v. McCarthy (1969), 20 Ohio App.2d 275, at 284, 49 O.O.2d 364, at 370, 253 N.E.2d 789, at 796:
"[In consent search cases, the] appellate court will accept the finding of the trial court unless it is clearly erroneous.
This occurs because the trial court is best able to gauge the credibility of witnesses." (Emphasis added.)
Other cases utilizing the "clearly erroneous" standard of review include Wren v. United States (C.A.10, 1965),352 F.2d 617, certiorari denied (1966), 384 U.S. 944, 86 S.Ct. 1469,16 L.Ed.2d 542; and our own State v. Elison (Jan. 11, 1979), Cuyahoga App. No. 38807, unreported. *Page 839 
This court explained in State v. Collins (Apr. 16, 1981), Cuyahoga App. Nos. 42389 and 42390, unreported, a case involving very similar factual disputes, as follows:
"At a hearing on a motion to suppress, the trial court sits as both trier of fact and law. As trier of fact, the trial court thus had the responsibility of resolving any conflicts in testimony and evaluating the credibility of the witnesses in determining the factual issues of whether appellant consented and whether the consent was voluntary. As a reviewing court, wecan only say that [the arresting officer's] testimony alone wassufficient to demonstrate that the search had been undertakenpursuant to a voluntary consent." (Emphasis added.)
Moreover, we have held that "a trial court may find voluntaryconsent based on a police officer's testimony that the consentwas freely given." (Emphasis added.) State v. Haynes (Apr. 28, 1983), Cuyahoga App. No. 45467, unreported, 1983 WL 5973,citing State v. Kelly (Oct. 22, 1981), Cuyahoga App. Nos. 42929 and 42939, unreported, 1981 WL 4579. The trial court is, of course, free to believe the testimony of the state's witnesses, and to disbelieve that of the defense. See Kelly, supra, at 7.
I am unable to say, upon review of the record, that the trial court's ruling was clearly erroneous. There was substantial evidence, in the form of Sgt. Lane's testimony, supporting the court's finding of a valid consent search, and so this court iswithout authority to reverse on this issue, our personal beliefsnotwithstanding.
Accordingly, I find appellant's first assignment of error is not well taken.
                                   III Possessing Criminal Tools
Appellant asserts in his second assignment of error that:
"The evidence is insufficient to sustain a conviction of possession of criminal tools."
In the bill of particulars filed by the prosecution, only the Ohaus triple-beam scale and the plastic bags were listed as criminal tools. Appellant argues that the evidence was insufficient to justify conviction for possessing these items.
Possessing criminal tools is proscribed at R.C. 2923.24, which provides in pertinent part as follows:
"(A) No person shall possess or have under his control any substance, device, instrument, or article, with purpose to use it criminally. *Page 840 
"(B) Each of the following constitutes prima-facie evidence of criminal purpose:
"* * *
"(3) Possession or control of any substance, device, instrument, or article commonly used from criminal purposes, under circumstances indicating such item is intended for criminal use.
"(C) Whoever violates this section is guilty of possessing criminal tools, a felony of the fourth degree."
Concerning a claim of insufficient evidence, "* * * the test is whether after viewing the probative evidence and inferences reasonably drawn therefrom in the light most favorable to the prosecution, any rational trier of fact could have found all the essential elements of the offense beyond a reasonable doubt."State v. Martin (1983), 20 Ohio App.3d 172, at 175, 20 OBR 215, at 218-219, 485 N.E.2d 717, at 720.
This court will not reverse a verdict supported by substantial credible evidence from which a trier of fact could reasonably conclude that each element of the offense charged has been proved beyond a reasonable doubt. State v. Eley (1978),56 Ohio St.2d 169, 10 O.O.3d 340, 383 N.E.2d 132.
The record reveals that an Ohaus triple-beam scale was recovered by police under a couch in a motel room under the exclusive control of the appellant. Sergeant Lane's testimony that such scales are commonly used for criminal purposes was unrebutted. Further, cocaine and large plastic bags were found in the same room in which the scale was discovered.
Clearly, a rational juror could reasonably conclude that appellant possessed or had control over the scale under circumstances indicating that it was to be used in a criminal manner. I find appellant's second assignment of error not well taken. *Page 841